Case 1:18-cr-00108-EAW-HKS Document 66-10 Filed 06/29/19 Page 1 of 8




                    Exhibit J
   Case 1:18-cr-00108-EAW-HKS Document 66-10 Filed 06/29/19 Page 2 of 8


From:           Molly Graver
To:             Jordan C. Alaimo
Cc:             Michael E. Condon
Subject:        View.MacKenzie.sales.Stipulation .docx
Date:           Thursday, June 27, 2019 11:14:49 AM
Attachments:    DOJ STIPULATION.pdf
                ATT00001.txt



Jordan,
I know you mentioned that there are other law firms involved in handling these
real estate transactions with the DOJ. When I open up the draft Stipulation that
DOJ sent us, I see red-line. But when I forward it to you, the red-line is not
appearing. Therefore, I’ve attached a pdf of the red-line for you to see. It’s
clear based on the attached that this Stipulation was red-lined off of another
Morgan deal so this procedure has been followed before with respect to the
Morgan properties.
Molly
Elizabeth R. Graver, Esquire
Plunkett & Graver, PC
2030 Tilghman Street
Suite 202
Allentown, PA 18104
(610) 432-1590 (phone)
(610) 465-8887 (fax)
www.plunkettgraver.net
                           * CONFIDENTIALITY NOTICE *
 THIS MESSAGE CONTAINS INFORMATION THAT MAY BE CONFIDENTIAL AND PRIVILEGED.
   UNLESS YOU ARE THE ADDRESSEE OR AUTHORIZED TO RECEIVE FOR THE ADDRESSEE,
YOU MAY NOT USE, PRINT OR DISCLOSE TO ANYONE THE MESSAGE OR ANY INFORMATION
  CONTAINED IN THE MESSAGE. IF YOU HAVE RECEIVED THIS E-MAIL IN ERROR, PLEASE
         ADVISE THE SENDER BY REPLY AND DESTROY THE E-MAIL. THANK YOU.
        THE CONFIDENTIALITY OF INTERNET E-MAIL CANNOT BE GUARANTEED.
 DO NOT INCLUDE PRIVATE OR CONFIDENTIAL INFORMATION SUCH AS SOCIAL SECURITY
                  NUMBERS, PASSWORDS, ETC. IN E-MAILS TO US.
Case 1:18-cr-00108-EAW-HKS Document 66-10 Filed 06/29/19 Page 3 of 8
Case 1:18-cr-00108-EAW-HKS Document 66-10 Filed 06/29/19 Page 4 of 8
Case 1:18-cr-00108-EAW-HKS Document 66-10 Filed 06/29/19 Page 5 of 8
Case 1:18-cr-00108-EAW-HKS Document 66-10 Filed 06/29/19 Page 6 of 8
Case 1:18-cr-00108-EAW-HKS Document 66-10 Filed 06/29/19 Page 7 of 8
Case 1:18-cr-00108-EAW-HKS Document 66-10 Filed 06/29/19 Page 8 of 8
